Exhibit 99.1 Delta:Building a Better Airline Deutsche Bank Aviation & Transportation Conference September 13, 2011 1 1 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K for the year ended December 31, 2010.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. 2 2 Delta:Building a Better Airline Solid financial foundation allows Delta to be profitable and free cash flow positive this year despite $3 billion higher fuel price impact Adjusting to the New Fuel Environment Strong operating cash flows with limited capital expenditures allow for considerable free cash flow generation and continued delevering of the balance sheet Aligning revenue, capacity and cost structure to build a sustainable business model at $3+ per gallon jet fuel Position Delta for long-term success Solid Financial Foundation 3 Results Show Delta’s Solid Financial Foundation June Quarter 2011 Operating Income ($M) June Quarter Highlights: •Increased revenues by 12% and generated a revenue premium to the industry •Revenue growth offset 70% of cost pressures, including $1 billion higher fuel price impact •Generated $700M in free cash flow •Reduced adjusted net debt to $13.8B •Generated 8.5% return on invested capital for prior 12 months Profitable quarter despite $1 billion higher fuel expense Note:All results exclude special items Revenues Are Covering Higher Fuel Costs Focus on non-fuel cost growth Note:All results exclude special items 4 5 September Quarter Better Than Expected Revenues offsetting 80% of cost pressures, including $1 billion fuel price impact Sept. Quarter Estimate Operating margin 9 - 11% Fuel price per gallon Capital expenditures $300 million Unrestricted liquidity (at 9/30/11) $5.1 billion Sept. Quarter 2011 vs.
